MEMORANDUM OPINION
                                           No. 04-08-00898-CV

                                       In re David RODRIGUEZ

                                    Original Mandamus Proceedings 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 31, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relator’s petition for a writ of mandamus and is of the opinion

the relator is not entitled to the relief sought. Accordingly, relator’s petition for a writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                              PER CURIAM




           1
           This proceeding arises out of Cause No. 2008-CI-18211, styled David Rodriguez v. First Choice
Transmissions, pending in the 285th District Court, Bexar County, Texas, the Honorable David A. Berchelmann, Jr.
presiding.